     Case 2:19-cv-03863-PA-SK Document 44 Filed 06/05/20 Page 1 of 2 Page ID #:1300


   WESTON & McELVAIN LLP
 1 Aaron C. Agness (State Bar No. 221943)
   Joel A. Graboff (State Bar No. 316900)
 2 1960 E. Grand Avenue, Suite 400
   El Segundo, CA 90245
 3 Telephone: (213) 596-8000
   Facsimile: (213) 596-8039
 4 E-mail: aagness@wmattorneys.com
           jgraboff@wmattorneys.com
 5
   Attorneys for Plaintiff
 6 TRAVELERS PROPERTY CASUALTY
   COMPANY OF AMERICA
 7
 8 Robert S. Freund (SBN 287566)
   ROBERT FREUND LAW
 9
   10866 Wilshire Boulevard, Suite 400
10 Los Angeles, CA 90024
11 Telephone: (323) 553-3407
   Email: robert@robertfreundlaw.com
12
13 Kevin J. Cole (SBN 321555)
   KJC LAW GROUP, A.P.C.
14 6700 Fallbrook Avenue, Suite 207
15 West Hills, CA 91307
   Telephone: (818) 392-8995
16 Email: kevin@jkclawgroup.com
17
   Attorneys for Defendant,
18 TSC Acquisition Corporation
19                             UNITED STATES DISTRICT COURT
20           CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
21
       TRAVELERS PROPERTY                 CASE NO. 2:19-cv-03863 PA-SK
22     CASUALTY COMPANY OF
23     AMERICA,                           JOINT STATUS REPORT
                                          REGARDING SETTLEMENT
24                Plaintiff,
25     v.
26                                        Judge:            Hon. Percy Anderson
       TSC ACQUISITION CORP.,
27                                        Action Filed:     May 3, 2019
                  Defendant.              Trial Date:       July 21, 2020
28


                   JOINT STATUS REPORT REGARDING SETTLEMENT
     Case 2:19-cv-03863-PA-SK Document 44 Filed 06/05/20 Page 2 of 2 Page ID #:1301



 1         The Parties participated in mediation by teleconference on May 13, 2020 before
 2 mediator Frank Kaplan. Aaron Agness appeared as counsel for Plaintiff Travelers
 3 Property Casualty Company of America (“Travelers”), and Robert Freund appeared as
 4 counsel for Defendant TSC Acquisition Corporation (“TSC”). Melissa Cordima
 5 appeared as representative for Travelers, and Charles Menzies (Chief Legal Officer) and
 6 Nathan Johnson (Co-CEO) appeared as representatives for TSC. The Parties do not
 7 intend to engage in further settlement discussions.
 8
 9 DATED: June 5, 2020                     WESTON & McELVAIN LLP
10
11                                   By    /s/ Aaron C. Agness
                                           Aaron C. Agness
12                                         Joel A. Graboff
13                                         Attorneys for Plaintiff
                                           TRAVELERS PROPERTY CASUALTY
14                                         COMPANY OF AMERICA
15
16 DATED: June 5, 2020                     ROBERT FREUND LAW
17
18                                   By    /s/ Robert S. Freund
                                           Robert S. Freund
19                                         Attorneys for Defendant
20                                         TSC ACQUISITION CORPORATION
21
          I, Robert S. Freund, certify pursuant to Local Rule 5-4.3.4(a)(2)(i) that the content
22 of this Joint Status Report Regarding Settlement is acceptable to all parties signing this
23 document and that all parties have authorized the filing.
24
     DATED: June 5, 2020                   ROBERT FREUND LAW
25
26                                   By    /s/ Robert S. Freund
27                                         Robert S. Freund
                                           Attorneys for Defendant
28                                         TSC ACQUISITION CORPORATION
                                                 1
                    JOINT STATUS REPORT REGARDING SETTLEMENT
